Citation Nr: 1437014	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  12-20 565 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected asthma.

2.  Entitlement to service connection for insomnia, to include as secondary to service-connected asthma.

3.  Entitlement to service connection for nausea, to include as secondary to service-connected asthma.

4.  Entitlement to service connection for weight gain, to include as secondary to service-connected asthma.

5.  Entitlement to service connection for hypoglycemia, to include as secondary to service-connected diabetes mellitus, type II.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to March 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran's claims file is under the jurisdiction of the VA RO in St. Petersburg, Florida.  

Review of the record reflects that the Veteran filed a new claim for benefits in March 2014 requesting: 1) entitlement to an increased rating for asthma; 2) entitlement to an earlier effective date for the grant of service connection for asthma; 3) entitlement to an increased rating for a low back disability; 4) entitlement to an increased rating for a psychiatric disability; 5) entitlement to service connection for erectile dysfunction; 6) entitlement to service connection for fatigue; and 7) entitlement to service connection for hypertension.  By a March 2010 rating decision, the RO awarded a 100 percent disability rating for the Veteran's asthma, effective August 7, 2006; accordingly, as a full grant of the benefit sought has been granted, that issue is moot.  In February 2011, the Veteran filed a notice of disagreement seeking an effective date earlier than August 7, 2006 for the award of a 100 percent disability rating for asthma.  In an April 2012 Statement of the Case, the RO determined that an earlier effective date for the 100 percent evaluation was not warranted.  In July 2012, the Veteran filed a substantive appeal as to the April 2012 Statement of the Case; however, in a July 2012 letter, the Veteran was notified that his substantive appeal to the issue of entitlement to an earlier effective date for the award of a 100 percent disability rating for asthma was not timely received.  In March 2014, the Veteran again requested that he be awarded an earlier effective date for the award of a 100 percent disability rating for asthma.  Accordingly, that issue has been raised by the record, and must be referred to the RO.  

Also in the March 2014 letter, the Veteran raised the issues of entitlement to an increased rating for a lumbar spine disability and whether new and material evidence has been received to reopen the claim of entitlement to service connection for fatigue.  With regard to those two issues, the Board notes that, in July 2010, the Veteran filed a notice of disagreement to the December 2009 rating decision requesting an increased rating for his service-connected lumbar spine disability.  A Statement of the Case as to that issue was provided to the Veteran in May 2012; however, the Veteran did not mention the lumbar spine disability in his July 2012 substantive appeal or otherwise indicate an intention to continue his appeal of that issue in a timely manner, and it was therefore not perfected.  Thus, the Board interprets the Veteran's March 2014 correspondence as a new claim for entitlement to an increased rating for a lumbar spine disability.  Concerning the issue of entitlement to service connection for fatigue, the record reflects that service connection was denied by a December 2009 rating decision.  The Veteran filed a notice of disagreement in February 2010, but withdrew his appeal in a May 2010 statement.  Accordingly, the March 2014 claim must be treated as a claim to reopen the issue of entitlement to service connection for fatigue.

Accordingly, the issues of entitlement to an earlier effective date for the award of a 100 percent rating for asthma; entitlement to an increased rating for a lumbar spine disability; and whether new and material evidence has been received to reopen a claim of entitlement to service connection for fatigue, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Review of the record reflects that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  In fact, in February 2010, the Veteran notified the RO that he was receiving disability benefits from the SSA, and submitted an authorization, asking that the RO obtain the Veteran's records from the SSA.  Although the Veteran indicated that his SSA benefits pertain to his service-connected asthma, the Board believes that they may be pertinent to his claim for entitlement to service connection for obstructive sleep apnea, as it is also a disability which affects the respiratory system.  Moreover, the Veteran believes that his sleep apnea was caused or aggravated by his asthma.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Accordingly, efforts to obtain the SSA records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

With regard to the issues of entitlement to service connection for insomnia, entitlement to service connection for nausea, entitlement to service connection for weight gain, and entitlement to service connection for hypoglycemia, these issues must be remanded for the issuance of a Statement of the Case.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case). 

In a December 2009 rating decision, the RO denied many claims, including the Veteran's claims for entitlement to service connection for temporomandibular joint disease (TMJ), insomnia, erectile dysfunction, a psychiatric disorder, muscle spasms and cramps, nausea, weight gain, fatigue, headaches, and hypoglycemia.  The RO also denied entitlement to a total disability rating for compensation based upon individual unemployability (TDIU) and entitlement to an increased evaluation for a lumbar spine disability.  In January 2010, the Veteran filed a notice of disagreement as to the issues of entitlement to service connection for TMJ, insomnia, erectile dysfunction, and a psychiatric disorder, as well as the issue of entitlement to a TDIU.  In February 2010, the Veteran filed a notice of disagreement as to the issues of entitlement to service connection for muscle spasms, nausea, weight gain, fatigue, headaches, insomnia, and hypoglycemia.  In July 2010, the Veteran filed a notice of disagreement regarding the issue of entitlement to an increased rating for a lumbar spine disorder.  In May 2010, the Veteran formally withdrew the issues of entitlement to a TDIU, entitlement to service connection for muscle spasms, entitlement to service connection for fatigue, and entitlement to service connection for migraine headaches; accordingly, they are no longer before the Board.  In a June 2010 rating decision, the RO awarded service connection for erectile dysfunction; thus, as a full grant of that benefit has been awarded, that issue is not before the Board.  In May 2012, the RO issued a Statement of the Case for the issues of entitlement to service connection for TMJ and entitlement to an increased rating for a lumbar spine disorder.  The Veteran did not file a timely substantive appeal as to those issues; accordingly, they are no longer before the Board.  By way of a May 2012 rating decision, the RO awarded service connection for a psychiatric disability; accordingly, as a full grant of that benefit has been awarded, it is no longer before the Board.

The issues that remain in appellate status which have not been addressed by the RO or withdrawn by the Veteran include entitlement to service connection for insomnia, nausea, weight gain, and hypoglycemia.  The  Veteran timely filed a notice of disagreement as to the December 2009 rating decision with regard to those issues, and a Statement of the Case has not been issued by the RO.  Accordingly, those issues must be returned to the RO for the issuance of a Statement of the Case.  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact SSA and request a copy of all materials, to include medical records, related to the Veteran's SSA benefits.  Once obtained, associate these records with the claims file.  If SSA notifies VA that these records are unavailable, place a copy of this notification in the Veteran's claims file, and notify the Veteran.

2.  Issue a statement of the case and the notification of the Veteran's appellate rights for the issues of entitlement to service connection for insomnia, nausea, weight gain, and hypoglycemia.  38 C.F.R. § 19.26 (2013).  The Veteran and his representative are reminded that, to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, the same should be returned to the Board for appellate review.

3.  After undertaking the development above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



